Citation Nr: 1137461	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-23 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a head injury. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for dizziness. 

4.  Entitlement to service connection for bilateral eye disorder. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for cervical spine fracture. 

7.  Entitlement to service connection for paralysis of the lower extremities to include as secondary to cervical spine fracture. 

8.  Entitlement to a total disability rating for individual unemployability. 

9.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VARO in New York, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye disorder, headaches, dizziness, as well as TDIU and automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record fails to show a current diagnoses of either residuals of a head injury or a back disorder. 

2.  A neck disorder was not manifested during active service or within the first post-service year, nor did it develop as result of an event, injury, or disease of such service.

3.  Paralysis of the lower extremities were not manifested during active service or within the first post service year, nor did they develop as a result of an event, injury, or disease of such service.


CONCLUSIONS OF LAW

1.  A head injury was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  A back disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  A cervical spine fracture was not incurred in or aggravated by military service, and osteoarthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

4.  Paralysis of the lower extremities was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007, April 2008, and January 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

It is noted that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in April 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran, service treatment records, and VA and private treatment reports have been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to the service connection claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran has a head, neck, or paralysis disorder that may be associated with his military service.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran's June 1951 enlistment examination was negative for any complaints or diagnoses.  

In a July 1954 service treatment record (STR), the Veteran reported he had been carrying produce and had a sore back.  He gave a history of one other occasion which "was nothing" even though he went to sick call at that time.  Upon examination, the examiner noted he had no pain or tenderness nor evidence of a strain.  There was no treatment indicated.  

In an August 1954 STR, the Veteran again complained of thoracic back pain.  

During a subsequent August 1954 follow-up, the Veteran complained of back discomfort and soreness.  

A May 1955 separation examination found a normal clinical evaluation. 

In a September 1961 post-service VA treatment record, the Veteran stated that he was in excellent health until July 1961 when he dived from a board into a pool landing with his head in exaggerated flexion and, on rising to the surface of the water, he had loss of sensation from breast down.  Since the accident, he has had a progressive amelioration of symptoms and regained full power of bowels, and full control of limbs with return of sensation.  The diagnosis was cervical spinal cord contusion. 

In a November 1961 VA follow-up, the examiner further noted that he was able to perform all the daily living activities independently, his back and neck brace were eliminated, and muscle strength in both lower extremities were functional with fair to normal strength.  The diagnoses were cervical spinal cord contusion, moderate calculus and caries of teeth. 

A June 1975 VA spine examination found osteoarthritic degenerative changes of the C-5/C-6 and C-6/C-7 with the remainder of the vertebral bodies within normal limits.  

A VA treatment record dated in January 1980 indicates the Veteran was treated for spastic paraplegia since March 1975 and most recently seen in June 1977. 

In a September 2006 VA progress note, the Veteran reported that he ambulated until 2003.  He became increasingly limited due to declining lower body function.  He reported he initially stepped down hard off a truck and had a car accident which "shook up his neck."  The next day, he hit the water hard when learning to scuba dive.  He was followed in 1961 with paralysis for nine months.  He received rehabilitation at Ford Hamilton VA and began walking with canes.  He was walking but was disabled from working and retired in 1992.  

In a March 2007 statement, the Veteran reported that while onboard the USS Gulliver Islands, he was ordered to take cover while a disabled plane landed.  He ran into a cable which flipped him over, hitting his head and neck, and causing a gash on his head and knocking him out.  He claimed that this caused a weakness in the strength of his neck, and that after being transferred to the USS Bennington, he was advised to use hot rolls on his back.  Two weeks later, his back got worse causing back discomfort and soreness.  After being discharged from the Navy, he became completely paralyzed and was admitted to the hospital for treatment in 1961.  He stated that he has been paralyzed from the hips down since that date. 

In VA progress notes dated from May 2006 to August 2010, the Veteran has been continually treated for lower extremity paralysis and residuals from cervical spine injury. 

Service Connection for a Head Injury and Back Disorder

Analysis

The Veteran contends that he currently suffers from residuals of a head injury and a back disorder as a result of his active military service, including an in-service injury.  Considering the claims in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claims.

The Board has carefully considered the contentions advanced by the Veteran.  However, he has not submitted objective medical findings of any diagnosis of residuals of a head injury or a back disorder, and VA medical records are silent for any evidence of the claimed disabilities.  

The Board acknowledges that the Veteran was treated for complaints of back soreness during active service.  Although the Veteran was treated for back soreness during active service, no chronic or residual disability due to back soreness was diagnosed during service.  Furthermore, the Board notes that pain, alone, without evidence of underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Post-service treatment records indicate the Veteran suffers from degenerative joint disease of the cervical spine with no treatment or complaints of a current thoracolumbar spine disorder. 

The Board acknowledges that the Veteran is competent to describe a head injury in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, review of the record reflects that the Veteran's current complaints of a head injury are inconsistent with the service medical evidence of record.  The Board also acknowledges that the Veteran's service treatment records indicate that he reported another undated injury, but there are no records demonstrating the extent of the Veteran's alleged injuries at that time in the available service treatment records.  Although it was noted that the Veteran went to sick call at that time, the Veteran indicated that it was not a serious injury by stating "it was nothing."  His May 1955 separation physical examination showed no relevant in-service medical history or clinical findings concerning any injuries to the back or head.  A forehead scar was noted, however, the same scar was also noted upon enlistment.  There are no STRs which support a serious head injury or any subsequent complaint of residuals of a head injury.  Based on the foregoing, the Board finds that the Veteran's report of a head injury is not credible.  

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of residuals of a head injury or back disorder (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis of residuals of a head injury and/or a back disorder, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  

Service Connection for a Neck Disorder and Paralysis 

Analysis

Based upon the available evidence of record, the Board finds it is not demonstrated that a neck disorder and paralysis of the lower extremities manifest during active service, nor was arthritis of the cervical spine demonstrated within the first post-service year.  Objective medical findings of a neck disorder are first shown in 1961, over six years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current cervical spine disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Consequently, the Board finds that entitlement to service connection for a cervical spine disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.  As there are no complaints of paralysis in service and the Veteran's private and VA treatment records clearly indicate a neurological disorder related to his post-service neck injury, the Board also finds entitlement to paralysis of the lower extremities is also not warranted on either a direct or secondary theory.

The Board acknowledges that the Veteran is competent to describe a neck injury during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, review of the record reflects that the Veteran's description of a neck injury in service is inconsistent with the medical evidence of record.  In this regard, although there are no available service treatment records from the initial neck injury, there is a service treatment record indicates that the Veteran reported that the injury of the preceding year "was nothing."  When the Veteran was evaluated for his post-service neck injury, the Veteran reported he was in excellent health prior to his 1967 diving accident.  Based on the foregoing, the Board finds that the Veteran's report of a severe neck injury in service is not credible.  

Given the absence of credible evidence that the Veteran's had a neck injury in service, the absence of any opinion that the Veteran's current neck disorder is related to service, and the existence of competent evidence that supports no injury in service, the Board must also find that the preponderance of the evidence is against the claim for service connection for a neck disorder on any theory of entitlement.  As such, it logically follows that service connection for paralysis of the lower extremities as secondary to a neck disorder is likewise not warranted. 

For the foregoing reasons, the claims for service connection for a neck disability and paralysis of the lower extremities must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

As the outcomes of the additional development on the issues of service connection for an eye disorder, dizziness, and headaches may affect the claims for entitlement to a total disability rating for individual unemployability and to automobile and adaptive equipment or adaptive equipment only, the Board finds a decision on these issues would be premature. 


ORDER

Entitlement to service connection for a head injury is denied. 

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for cervical spine fracture is denied. 

Entitlement to service connection for paralysis of the lower extremities to include as secondary to cervical spine fracture is denied. 


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1)whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During an August 1954 STR, the Veteran complained of eyestrain and headaches when reading and that he wished to have glasses.  The examiner noted he has 20/20 vision in both eyes. 

A September 2006 VA progress note indicates a diagnosis of cataracts.

In an April 2007 VA progress note, the examiner noted no complaints of dizziness.

In a June 2008 private treatment record, the examiner reported no complaints of headaches. 

The Board points out that, as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge, such as headaches and dizziness.  See 38 C.F.R. § 3.159(a)(2); See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the low threshold as discussed in McLendon, there are indications of an association between an eye disability demonstrated after service and the Veteran's military service.  Hence, a VA examination should be afforded to the Veteran for the claimed eye disorder, headaches, and dizziness.

With regard to the Veteran's claims for entitlement to TDIU and automobile and/or adaptive equipment, the Board finds these issues to be inextricably intertwined with the issue of entitlement to service connection for an eye disorder, dizziness, and headaches.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating these issues until any outstanding matters with regard to the service connection been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to his eye disorder, headaches, and dizziness claims.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for appropriate VA examinations for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any present eye, headache, or dizziness disabilities (as supported by objective medical findings) are a result of an established event during active service.  The examiner should reconcile any opinion provided with the medical evidence of record.  The Board points out that an in-service head and neck injury has been found not credible. 

Prior to the examination, the claims folder and a separate copy of the remand must be made available to the physician for review.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


